Citation Nr: 0029137	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
lower back injury.

2.  Entitlement to a higher initial evaluation for bilateral 
pes planus with postoperative residuals of fracture of the 
right 5th toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1988.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Winston-Salem, 
North Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).

During the pendency of the veteran's appeal, the RO increased 
the evaluation assigned his bilateral foot disability from 
zero to 10 percent, effective in March 1996.  However, the 
veteran's appeal concerning this issue remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In his February 1999 hearing before the undersigned member of 
the Board, the veteran and his representative claimed 
entitlement to service connection for a lower back 
disability, as secondary to the service-connected bilateral 
foot disability.  This claim is again referred to the RO for 
appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran does not currently exhibit a back disability 
that is related to any injury or disease incurred in or 
aggravated by his active service.

3.  The service connected bilateral pes planus with 
postoperative residuals of fracture of the right 5th toe are 
currently manifested by objective observations of pain and 
tenderness, and a painful callus under the right 5th toe; and 
by X-ray findings of minimal deformity in both feet.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
established.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an initial evaluation of greater than 10 
percent for the service connected bilateral pes planus with 
postoperative residuals of fracture of the right 5th toe are 
not met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000; 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69; Caluza v. Brown, 7 Vet. App. 498, 506 (1994), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21, 1993.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the Board finds that the veteran has 
submitted a well-grounded claim for service connection for a 
back disability.  First, the October 1996 VA examination 
report reflects a diagnosis of low back injury.  Second, 
service medical records reveal complaints of and treatment 
for back pain, including an entry in which the veteran 
reported he had fallen.  The examiner then observed an 
abrasion to the lower thoracic spine, with spasm and 
tenderness still present, and diagnosed a contusion to the 
back.  Third, the October 1996 VA examination report notes 
that the veteran reported a history of an inservice injury to 
his back.  As this is the only injury discussed in the 
examination report, the examiner's diagnosis of a low back 
injury may be construed as medical evidence of a link, or 
nexus between the currently diagnosed back disability and the 
inservice injury to the back.

The Board remanded this case in May 1999 for further 
development, including the procurement of additional 
treatment records and a VA examination to determine the 
nature and extent of the veteran's back disability, and its 
relationship, if any, to his active service.  In particular, 
the Board requested that the veteran be given an opportunity 
to provide the name and address of the physician who had 
treated him for a back condition immediately following his 
discharge from active service.  A review of the claims file 
shows that the RO sent letters to the veteran in May 1999 and 
January 2000, requesting that he provide this information.  
He responded, but only to submit clinical results of X-rays 
taken in May 1998 and January 2000.  Additional VA outpatient 
records were, however, obtained.  In addition, an October 
1999 VA examination report and addendum are of record.  The 
Board thus finds that the RO has met the requirements of the 
May 1999 Remand.

Notwithstanding, the Board finds that the preponderance of 
the evidence is against the grant of service connection for a 
back disability.  This is so for two reasons.  

First, the most recent medical evidence of record shows that 
the veteran does not have a back disability.  An October 1999 
examination report shows that, in addition to examining the 
veteran, the physician reviewed the veteran's medical records 
in detail.  The physician found the veteran's back to be 
normal and without limitation of motion, muscle atrophy, skin 
changes, or any other objective evidence of manifestations of 
disease or function impairment.  Results of X-rays of the 
lumbo-sacral spine were found to be normal except for minor 
lumbarization of the first sacral vertebra.  The examiner 
opined, however, that this condition is common, nonpainful, 
and a nonsymptomatic lesion.  The veteran failed to report 
for further X-rays of the lumbar spine.  The examiner 
diagnosed complaints of back pain with no objective findings 
of back disability.  The Court has held that "[p]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Moreover, X-ray 
results dated in January 2000 reveal the lumbosacral spine to 
be within normal limits.

Second, even assuming, without finding, that the veteran has 
a current back disability, the preponderance of the medical 
evidence of record is against the examiner's October 1996 
conclusion that any such back disability is the result of any 
inservice back injury.  The October 1996 report does not 
indicate that the examiner reviewed the veteran's claims 
file.  Thus, the diagnosis contained in this report was based 
solely on a history as given by the veteran-a history that 
is not supported by the medical records and reports of 
record.  Rather, the first medical evidence of any complaints 
of or treatment for a back problem after service is the 
October 1996 report itself.  Moreover, private and VA medical 
records present at least two other intervening causes for any 
back disability.  Private medical records dated in November 
1996 reflect the examiner's opinion that the veteran's then-
observed back spasms were the result of his civilian on-the-
job activities.  VA outpatient records dated in July 1998 
further document an assessment of chronic lower back pain 
following a reported work-related lifting injury.  Therefore, 
the Board concludes that the opinion of the examiner 
conducting the October 1996 examination is not probative.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); cf. LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").

The veteran testified before the undersigned member of the 
Board in February 1999 that he received treatment for a back 
condition immediately after his discharge from active 
service.  As noted above, the Board remanded this claim in 
part to obtain these records.  However, a review of the 
record shows that the veteran did not comply with two 
separate requests for information required to obtain these 
records.  In addition, an addendum to the October 1999 
examination report reflects that the veteran failed to report 
for additional X-rays of his lumbar spine.

The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Furthermore, the Board notes that it is the 
veteran's responsibility to report for scheduled examinations 
and to cooperate in the development of his claim.  The 
consequences of failure to report for VA examinations without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (1999).  The veteran was so advised in the May 
1999 Remand.

The evidentiary record presents no other statements or 
medical expert opinions that would suggest a possible link 
between any current back disability and any inservice injury 
or disease.

The veteran has presented his own statements regarding the 
nature and extent of his back disability and its etiologic 
relationship to active service.  However, the record does not 
show that he is a medical professional, with the training and 
expertise to provide competent medical opinion regarding the 
nature and origin of his back disability, or its etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing current disability or 
for the purpose of showing nexus between any such back 
disability and his active military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As the preponderance of the evidence of record shows that the 
veteran does not have a current back disability, and as the 
preponderance of the evidence is against the conclusion that 
any such disability, if it exists, is due to an injury or 
disease incurred in or aggravated during the veteran's active 
military service, the Board concludes that the claim for 
service connection for the residuals of a lower back injury 
cannot be granted.

II.  Higher Initial Evaluation

The veteran has presented a well-grounded claim for a higher 
initial disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a).  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

As noted above, this case was remanded by the Board in May 
1999 for further development.  The veteran responded to the 
May 1999 and January 2000 development letters only to submit 
clinical results of X-rays taken in May 1998 and January 
2000.  Additional VA outpatient records were, however, 
obtained.  In addition, an October 1999 VA examination report 
and addendum are of record.  The Board thus finds that the RO 
has met the requirements of the May 1999 Remand.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  A November 1996 rating decision granted service 
connection for bilateral pes planus with postoperative 
residuals of fracture of the right 5th toe, based on the 
evidence then of record, which included an October 1996 VA 
examination report reflecting findings of flat feet, 
bilaterally with loss of bone in the right 5th toe, and 
thickened skin of the right foot with mild scaling on the 
sole of the foot.  Results of X-rays evidence deformity of 
the distal aspect of the proximal phalanx of the right little 
toe with probable fusion at the distal interphalangeal joint, 
and one or two calcific densities over the superior aspect of 
the distal talus on the left foot.  The examiner diagnosed 
bilateral pes planus with residuals of fracture to the right 
5th toe, postoperative.  The RO assigned a noncompensable 
evaluation, effective from March 1996.

By a March 2000 rating decision, the RO increased the 
evaluation assigned the veteran's bilateral foot disability 
to 10 percent, effective from March 1996.  The RO based its 
decision in pertinent part upon the result of an October 1999 
examination conducted by a private physician under contract 
to VA, pursuant to the Board's May 1999 Remand.  The report 
reflects subjective complaints of calluses and pain in both 
feet.  The examiner recorded objective observations of a 
painful callus beneath the right 5th toe and flexible pes 
planus without other deformity, bilaterally, other than some 
scarring over the right 5th toe at the site of the previous 
surgery.  Range of motion was noted to be normal, measuring 
40 degrees inversion, 30 degrees eversion, 40 degrees plantar 
flexion, and 30 degrees dorsiflexion, bilaterally.  The 
examiner found, specifically, that the bilaterally foot 
disability caused no weakened motion, fatigability, muscle 
atrophy, skin changes (other than the scar) or 
incoordination; and that the condition does not interfere 
with the veteran's ability to perform average employment.  
The examiner stated that despite the veteran's past 
complaints, his present foot deformity is minimal, 
bilaterally; and "[t]here is no other objective evidence of 
manifestations of disease or functional impairment." Results 
of X-rays were reported to evidence bilateral pes planus with 
deformity of the proximal phalanx of the right 5th toe, 
tendency to medial deviation of the distal end of the left 
5th toe, and questionable post-traumatic change on the dorsal 
surface of the talus of the left foot.  The examiner 
diagnosed bilateral flexible pes planus with pain and a 
deformed right 5th toe secondary to fracture and surgery.  

Concerning the veteran's complaints of pain, the examiner 
stated that the veteran "has bilateral flexible pes planus 
which is not a condition that can produce his symptoms 
ordinarily."  The examiner further opined:

[H]e does have deformity of his right 
fifth toes (sic) secondary to fracture 
and surgery.  This condition is painful 
and is correlated with a painful callus 
beneath the right fifth toe.  Other than 
these findings, [I] find no other 
significant orthopaedic pathology.  His 
prognosis should be excellent but I am 
unable to provide an objective 
explanation for the severity of his 
complaints.

This 10 percent evaluation has been confirmed and continued 
to the present.  As indicated above, the veteran has appealed 
the assignment of a 10 percent rating for his bilateral pes 
planus, and contends that a higher rating is warranted 
therefor.  After review of the records, however, the Board 
finds that the evidence does not support his contentions.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (1999).  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The current 10 percent rating was assigned under Diagnostic 
Code 5276, for "moderate" acquired bilateral flatfeet 
characterized by bilateral or unilateral weight  bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  A 
higher, 30 percent, evaluation may be warranted for 
"severe" bilateral symptoms characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A 20 
percent evaluation may be warranted for "severe" unilateral 
symptoms.

The veteran testified in February 1999 that his bilateral 
foot disability renders him unable to stand for more than 40-
45 minutes, or to walk for more than 3/4 to one mile without 
pain and swelling.  He further contends that he experiences 
limited mobility and calluses.  He avers that he requires 
surgery every two to three months to remove the calluses.  
Finally, he testified that he required further surgery for 
his foot disability that necessitated his being out of work 
for eight months.  In support of the latter contention, he 
submitted statements from his private treating physician, 
dated from April to June 1998, excusing him from work due to 
treatment for a fracture in his right foot, and a statement 
from his employment showing that he had, in fact, been absent 
from work from April to November 1998 due to "problems with 
his lower back and feet."  Additional medical evidence 
reflects that the veteran sustained a fracture of the 
sesamoid of the right great toe.  Nonetheless, after review 
of the evidence, the Board finds that the medical evidence 
does not demonstrate the objective findings of marked 
deformity, accentuated pain on manipulation and use, or 
swelling on use required for the assignment of a higher 
rating under the diagnostic code-either unilaterally or 
bilaterally.

The Board notes that service connection for post-traumatic 
arthritis of the left talus was denied by the November 1996 
rating decision that granted service connection for bilateral 
pes planus with postoperative residuals of fracture of the 
right 5th toe.  The veteran did not appeal this 
determination.  Similarly, the 1998 right foot fracture 
diagnosed in the medical records as a fracture of the 
sesamoid of the right great toe is not part of the service-
connected bilateral foot disability.  The November 1996 
rating decision specifically included in the description of 
the service-connected disability the residuals of fracture of 
the right 5th toe.  The claims file does not show that the 
subsequent, post-service, fracture of the great right toe has 
been service connected.  Therefore, any symptoms attributed 
to the post-traumatic arthritis of the left talus and 
fracture of the right great toe may not be considered in 
evaluating the veteran's service-connected bilateral pes 
planus with postoperative residuals of fracture to the right 
5th toe.

In addition to the October 1996 and October 1999 examination 
report, the record contains VA and private treatment records.  
These documents show complaints of and treatment for 
bilateral foot pain and back pain, but mostly concern 
treatment of the post-service fracture of the sesamoid of the 
right great toe which, as noted above, is not part of the 
service-connected disability.  The balance of these records 
simply does not show that symptoms of the veteran's bilateral 
foot disability are more than moderate.  There is no evidence 
of marked deformity, accentuated pain on manipulation and 
use, and swelling on use.  Rather, results of X-rays dated in 
January 2000 reflect soft tissues and bony architecture of 
the right and left feet to be within normal limits.  This 
corroborates clinical findings reported in the VA 
examinations, namely, deformity of the proximal phalanx of 
the right little toe in the right foot, with no other 
abnormalities, bilaterally, evidenced in October 1996; and 
old postoperative phalangectomy of the right 5th toe with 
medial deviation of the distal phalanx, tendency to medial 
deviation of the distal end of the left 5th toe, and clinical 
pes planus without no other abnormalities, evidenced in 
October 1999.

After consideration of the evidence, the Board finds that the 
criteria for an initial schedular rating higher than 10 
percent under Diagnostic Code 5276 are not met.  
Specifically, the medical evidence demonstrates that the 
veteran exhibits clinical flexible pes planus with deformity 
described as "minimal" and without limitation of motion, 
weakened motion, fatigability, incoordination, muscle 
atrophy, or skin changes other than the scar; and of 
symptomatology that is no more than moderate in severity.  In 
addition, January 2000 X-ray results show clinical findings 
of both feet within normal limits.  Furthermore, while the 
evidence does reflect findings of a callus, the evidentiary 
record nowhere reveals objective evidence of marked 
deformity, accentuated pain on manipulation and use, or 
swelling on use.  Calluses, while indicative of impairment, 
are not in themselves-and without other evidence of severe 
impairment-sufficient to meet the criteria required for a 
higher initial evaluation.  Finally, the Board notes that the 
examiner, in the October 1999 report, further opined that the 
veteran's bilateral foot disability does not interfere with 
his ability to perform average employment.

The Board has considered whether a higher, or a separately 
compensable, disability evaluation may be assigned for the 
service-connected bilateral pes planus with postoperative 
residuals of fracture of the right 5th toe under Diagnostic 
Code 5284, which contemplates other injury of the foot, or 
whether a separately compensable evaluation may be assigned 
for the scar that is the residual of the inservice surgery 
under Diagnostic Codes 7803, 7804, or 7805.  See Esteban v. 
Brown, 6 Vet App 259 (1994); VAOPGCPREC 23-97 (July 1, 1997); 
See 38 C.F.R. §§ 4.14, 4.71a, 4.118, Diagnostic Codes 5284, 
7803, 7804, and 7805.

Concerning Diagnostic Code 5284, the Board finds no basis for 
the assignment of a higher, or another compensable, 
disability evaluation under this diagnostic code.  The 
veteran has been diagnosed with pes planus and flat feet, 
which fall appropriately under Diagnostic Code 5276, a 
diagnostic code specifically provided for the disability of 
acquired flat feet.  The Board notes that the medical 
evidence presents clinical findings of other foot 
deformities; i.e., the fractured sesamoid of the right great 
toe, the post-traumatic changes to the dorsal surface of the 
talus of the left foot, and the postoperative residuals of 
fracture of the right 5th toe.  However, as discussed in 
detail above, the right great toe and left talus deformities 
are not part of the service-connected disability.  The 
postoperative residuals of fracture to the right 5th toe, 
which are part of the service-connected disability, simply do 
not rise to the level of severity to warrant a higher, or 
separate, compensable evaluation.

Concerning Diagnostic Codes 7803, 7804, and 7805, the Board 
notes that the criteria afford separate, compensable 
evaluation for scars, respectively, that are poorly nourished 
with repeated ulceration, that are tender and painful under 
objective observation, or that limit the function of the body 
part affected.  In the present case, however, the required 
manifestations are not present.  The medical evidence does 
not reflect that the scar that is the result of the inservice 
arthroplasty is poorly nourished or ulcerated, or tender or 
painful on objective observation.  Rather, the October 1999 
report describes the scar as "minor."  Moreover, the 
veteran has not complained of, nor has he been found to 
exhibit, limitation of movement at the site of the scar.  
Rather, the October 1999 report shows that the veteran has 
full range of motion in both his right and left feet.

After consideration of the evidence, the Board finds that the 
criteria for higher or separately compensable evaluations 
under Diagnostic Codes 5284, 7803, 7804, and 7805 are not 
met.  Specifically, the medical evidence does not reveal 
other service-connected impairment of the foot not 
contemplated under the criteria for pes planus, nor does it 
reflect deformity in the postoperative residuals of fracture 
of the left 5th toe that rises to the severity warranting a 
higher, or separate, compensable evaluation.  In addition, 
the medical evidence does not demonstrate that the veteran's 
scar is poorly nourished, ulcerated, painful or tender on 
objective observation, or that it limits the function of the 
veterans' right foot or right 5th toe.

In rating the veteran's service connected bilateral pes 
planus with postoperative residuals of fracture of the right 
5th toe, the Board has considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca v. 
Brown, 8 Vet. App. 2020 (1995).  Objective observations of 
pain and tenderness were noted by the examiners and 
considered in the level of impairment and loss of function 
attributed these disabilities.  The Board notes that these 
manifestations are contemplated in the evaluation already 
assigned for this disability.  Moreover, the Board notes that 
the October 1999 examination report specifically notes that 
the veteran's bilateral foot disability does not interfere 
with his ability to perform average employment.  
Consequently, the veteran's complaints do not support the 
assignment of an initial evaluation higher than the 10 
percent already granted.  As discussed above, the rating now 
assigned accounts for the pain and tenderness demonstrated.  
The presence of other factors listed in 38 C.F.R. §§  4.40, 
4.45, 4.59, and 4.71a is not shown.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
treatment or hospitalization for his service-connected 
bilateral pes planus with postoperative residuals of fracture 
to the right 5th toe.  As noted above, the veteran testified 
in February 1999 that he had to miss work for eight months 
because of his bilateral foot disability.  He also submitted 
statements from his private physician and his employer 
corroborating this.  Upon further review of the record, 
however, the medical evidence shows that the condition for 
which the veteran required treatment and surgery, 
necessitating he miss work, was the 1998 post-service 
fracture of the sesamoid of the great right toe-a condition 
which is not part of the service-connected disability.  
Moreover, the statement proffered by the veteran's employer 
noted that the veteran had been absent from work due to 
problems with his back and feet.  By this decision, the Board 
has denied service connection for the residuals of a lower 
back injury.  Furthermore, as discussed above, the October 
1999 examination report contains a medical opinion stating 
the veteran's bilateral foot disability does not interfere 
with his ability to perform average employment.  Hence, the 
evidence cannot establish that the service-connected 
bilateral foot disability, alone, interferes markedly with 
his employment so as to make application of the schedular 
criteria impractical.  As a whole, the evidence does not show 
that the impairment resulting solely from bilateral pes 
planus with postoperative residuals of fracture of the right 
5th toe warrants extra-schedular consideration.  Rather, for 
the above reasons, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the 10 percent evaluation assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.


ORDER

Entitlement to service connection for the residuals of a 
lower back injury is denied.

Entitlement to an initial evaluation of greater than 10 
percent for bilateral pes planus with postoperative residuals 
of fracture of the right 5th toe is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

